Citation Nr: 0528601	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to April 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted the veteran's claim for service 
connection for PTSD and assigned a 30 percent evaluation, 
effective September 20, 2000.

In September 2005, the veteran testified at a personal 
hearing before the Board.  A transcript of that hearing has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2005).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records from a Federal department or agency until VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2005).  

During the veteran's September 2005 Video Conference hearing, 
the veteran's representative indicated that in Februry 2005, 
the veteran was awarded Social Security disability benefits 
because of his PTSD.  The veteran also related that he talked 
to several psychiatrists in conjunction with the development 
of his Social Security claim.  The Board observes that 
neither the SSA determination awarding the benefits, nor the 
clinical records considered in reaching such determination 
are of record.  Such records may be useful in adjudicating 
the veteran's claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the Social 
Security Administration and seek to 
obtain a copy of the February 2005 
determination that awarded disability 
benefits, as well as all clinical 
records that were considered in 
adjudicating the veteran's SSA claim.

2.  When the above action has been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


